Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 29, 2022 has been entered.
Claims 1, 10, 16, 17 and 19 have been amended.  Claim 18 and 20 have been cancelled.  Claims 1 - 17 and 19 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et.al. (US Patent Application Publication, 2021/0037359, hereinafter, “Lee”) in view of Jung et.al. (US Patent Application Publication, 2018/0192462, hereinafter, “Jung”).
Regarding claim 1, Lee teaches:
A method of vehicle-to-everything (V2X) communication in New Radio (NR) (Lee: The UE may perform V2X communication ...  Figs. 21, 22 and ¶ [0203]), comprising: 
receiving, by a processor of an apparatus implemented in a first user equipment (UE), a signaling from a network node of a wireless network (Lee: the processor 1110 [of First UE in Fig. 21] may receive a signal for configuring a first mode and a second mode from a base station.  Figs. 21, 22 and ¶ [0209]); and
operating, by the processor based on the signaling, simultaneously in a network-controlled mode and an autonomous mode (Lee: the first UE may communicate with the second UE ... may operate in the first mode [i.e., network-controlled mode; see more information below about the first mode] and the second mode [i.e., autonomous mode; see more information below about the second mode] at the same time [i.e., simultaneously].  Figs. 21, 22 and ¶ [0203]) such that: 
the first UE operates in the network-controlled mode with respect to resource allocation (Lee: may perform V2X communication with a different UE according to the first mode ... first mode may be a mode of performing V2X communication using a resource scheduled by the base station [i.e., network-controlled mode].  Figs. 21, 22 and ¶ [0209]) on a first sidelink (Lee: Sidelink is UE-to-UE interface for Sidelink communication [i.e., first sidelink using first mode to communicate with the second UE] ...  ¶ [0247]) on a first sidelink (Lee: Sidelink is UE-to-UE interface for Sidelink communication [i.e., first sidelink using first mode to communicate with the second UE] ...  ¶ [0247]) with a second UE (Lee: ... may perform V2X communication with a different UE [i.e., second UE] according to the first mode.  Figs. 21, 22 and ¶ [0209]), and
the first UE operates in the autonomous mode with respect to resource allocation (Lee: may perform V2X communication with the different UE according to the second mode ... the second mode may be a mode of performing V2X communication using a resource determined by autonomous scheduling [i.e., autonomous mode] by the UE.  Figs. 21, 22 and ¶ [0209]) on a second sidelink (Lee: Sidelink is UE-to-UE interface for Sidelink communication [i.e., second sidelink using second mode to communicate with the second UE].  ¶ [0247]) with the second UE (Lee: ... may perform V2X communication with the different UE [i.e., second UE] according to the second mode.  Figs. 21, 22 and ¶ [0209]).
Lee does not explicitly teach:
on a first frequency when the first UE is in a cellular coverage of the network node on the first frequency, and
on a second frequency different from the first frequency when the first UE is out of another cellular coverage of another network node on the second frequency. 
However, in the same field of endeavor, Jung teaches:
on a first frequency when the first UE is in a cellular coverage of the network node on the first frequency (Jung: the UE [i.e., first UE, UE A in Fig. 10d] may transmit a sidelink synchronization signal (SLSS) for another terminal (S153) [i.e., second UE, UE B in Fig. 10d] ... transmission of a discovery signal may be performed at a frequency (i.e., non-serving frequency) other than the serving frequency [i.e., first UE is in coverage of serving cell on the first frequency].  Figs. 10d, 15 and ¶ [0245-0266]);
on a second frequency different from the first frequency when the first UE is out of another cellular coverage of another network node on the second frequency (Jung: the UE [i.e., first UE] may transmit a sidelink synchronization signal (SLSS) for another terminal (S153) [i.e., second UE] ... transmission of a discovery signal may be performed at a frequency (i.e., non-serving frequency) [i.e., second frequency when first UE is out of coverage of the non-serving cell (another network node; see Fig. 10d)] other than the serving frequency.  For example, when the serving frequency is f1 [i.e., f1 is the first frequency] and a frequency other than f1 is f2 [i.e., f2 is second frequency, which is different than the first frequency], transmission of the discovery signal at f2 may be allowed.  Figs. 10d, 15 and ¶ [0245-0266]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by Jung above in order to provide a cell selection/re-selection method for an inter-frequency sidelink operation. (Jung, ¶ [0011]).

Regarding claim 4, Lee-Jung discloses on the features with respect to claim 1 as outlined above.
Lee further teaches:  
applying a first configuration for the network-controlled mode to transmissions to the second UE using a first resource assignment technique (Lee: ... the UE 1 performs D2D/V2X communication with UE 2 [i.e., second UE] according to the corresponding resource scheduling [i.e., first resource assignment].  Fig. 11(a) and ¶ [0104]); and
applying a second configuration for the autonomous mode to transmissions to the second UE using a second resource assignment technique different from the first resource assignment technique (Lee: After transmitting SCI [Control Information] to the UE 2 through the PSCCH, the UE 1 may transmit data based on the SCI through the PSSCH.  Fig. 11(b) and ¶ [0105]).

Regarding claim 5, Lee-Jung discloses on the features with respect to claim 4 as outlined above.
Lee further teaches:  
wherein the first resource assignment technique comprises of dynamic grants (Lee: ... In the transmission mode 1, 3 [i.e., network-controlled mode], an eNB performs resource scheduling [i.e., dynamic grants] for UE 1 through PDCCH (more specifically, DCI), and the UE 1 performs D2D/V2X communication with UE 2 according to the corresponding resource scheduling.  Fig. 11(a) and ¶ [0104]), and wherein the second resource assignment technique comprises another of the dynamic grants (Lee: The transmission mode 4 may be applied to V2X communication, and a UE may select a resource by itself within a selection window through a process such as sensing/SA decoding [i.e., dynamic grants], after which the UE may perform a V2X operation. After transmitting SCI [Control Information] to the UE 2 through the PSCCH, the UE 1 may transmit data based on the SCI through the PSSCH.  Fig. 11(b) and ¶ [0105]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Jung in view of Thomas et.al. (US Patent Application Publication, 2020/0196279, hereinafter, “Thomas”).
Regarding claim 2, Lee-Jung discloses on the features with respect to claim 1 as outlined above.
Lee-Jung does not explicitly teach:
applying a first configuration for the network-controlled mode to transmissions to the second UE on a first frequency; and
applying a second configuration for the autonomous mode to transmissions to the second UE on a second frequency different from the first frequency. 
However, in the same field of endeavor, Thomas teaches:
applying a first configuration for the network-controlled mode to transmissions to the second UE on a first frequency (Thomas: The resource pool 212 may indicate, for example, the frequencies/times that may be used by UEs within a given zone for a sidelink communication with other UEs [i.e., second UE]. This resource pool 212 may be unique ... for the UEs in the mode 3 ... configuration [The Examiner interprets that mode 3 UEs have unique resources, hence frequencies, different from mode 4 UEs].  Fig. 5 and ¶ [0095]); and
applying a second configuration for the autonomous mode to transmissions to the second UE on a second frequency different from the first frequency (Thomas: The resource pool 212 may indicate, for example, the frequencies/times that may be used by UEs within a given zone for a sidelink communication with other UEs [i.e., second UE]. This resource pool 212 may be unique ... for UEs in the mode 4 configuration [The Examiner interprets that mode 4 UEs have unique resources, hence frequencies, different from mode 3 UEs].  Fig. 5 and ¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Jung to include the features as taught by Thomas above in order to provide resource allocation for sidelink communications so as to allow for an improved handling of coexisting mode 3 UEs and mode 4 UEs. (Thomas, ¶ [0038]).

Regarding claim 3, Lee-Jung discloses on the features with respect to claim 1 as outlined above.
Lee-Jung does not explicitly teach:
applying a first configuration for the network-controlled mode to transmissions to the second UE using a first resource pool; and
applying a second configuration for the autonomous mode to transmissions to the second UE using a second resource pool different from the first resource pool. 
However, in the same field of endeavor, Thomas teaches:
applying a first configuration for the network-controlled mode to transmissions to the second UE using a first resource pool (Thomas: The resource pool 212 may indicate, for example, the frequencies/times that may be used by UEs within a given zone for a sidelink communication with other UEs [i.e., second UE]. This resource pool 212 may be unique ... for the UEs in the mode 3 ... configuration [The Examiner interprets that mode 3 UEs have unique resource pool, hence frequencies, different from mode 4 UEs].  Fig. 5 and ¶ [0095]); and
applying a second configuration for the autonomous mode to transmissions to the second UE using a second resource pool different from the first resource pool (Thomas: The resource pool 212 may indicate, for example, the frequencies/times that may be used by UEs within a given zone for a sidelink communication with other UEs [i.e., second UE]. This resource pool 212 may be unique ... for UEs in the mode 4 configuration [The Examiner interprets that mode 4 UEs have unique resource pool, hence frequencies, different from mode 3 UEs].  Fig. 5 and ¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Jung to include the features as taught by Thomas above in order to provide resource allocation for sidelink communications so as to allow for an improved handling of coexisting mode 3 UEs and mode 4 UEs. (Thomas, ¶ [0038]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Jung in view of Kim et.al. (US Patent Application Publication, 2019/0174530, hereinafter, “Kim”).
Regarding claim 6, Lee-Jung discloses on the features with respect to claim 1 as outlined above.
Lee-Jung does not explicitly teach:
applying a first configuration for the network-controlled mode to transmissions to the second UE according to a first cast type; and
applying a second configuration for the autonomous mode to transmissions to the second UE according to a second cast type different from the first cast type. 
However, in the same field of endeavor, Kim teaches:
applying a first configuration for the network-controlled mode (Kim: Mode 1 refers to a method of an eNB to schedule resources...  ¶ [0247]) to transmissions to the second UE according to a first cast type (Kim: the transmitter UE transmits control information and sidelink data to a receiver UE using the scheduled (i.e., allocated) resource [the Examiner interprets that “transmitter UE transmits ... to a receiver UE [i.e., second UE]” is a transmission to a particular UE, hence a form of unicast].  ¶ [0249]); and
applying a second configuration for the autonomous mode (Kim: Mode 2 refers to a method of a UE to randomly select a specific resource in a resource pool in order to transmit data or control information for sidelink communication.  ¶ [0267])  to transmissions to the second UE according to a second cast type different from the first cast type (Kim: the UE may select a resource in a data resource pool for the sidelink communication data transmission ... in sidelink broadcast communication, control information is transmitted by a broadcasting UE.  ¶ [0268-0269]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Jung to include the features as taught by Kim above in order to provide a method for transmitting and receiving data through Sidelink between User Equipments. (Kim, ¶ [0005]).

Regarding claim 7, Lee-Jung-Kim discloses on the features with respect to claim 6 as outlined above.
Kim further teaches:
wherein the first cast type comprises one of a unicast (Kim: the transmitter UE transmits control information and sidelink data to a receiver UE using the scheduled (i.e., allocated) resource [the Examiner interprets that “transmitter UE transmits ... to a receiver UE [i.e., second UE]” is a transmission to a particular UE, hence a form of unicast].  ¶ [0249]), and wherein the second cast type comprises broadcast (Kim: the UE may select a resource in a data resource pool for the sidelink communication data transmission ... in sidelink broadcast communication, control information is transmitted by a broadcasting UE.  ¶ [0268-0269]).
The rationale and motivation for adding this teaching of Kim is the same as the rationale and motivation for Claim 6.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Jung in view of Won et.al. (US Patent Application Publication, 2016/0135143, hereinafter, “Won”).
Regarding claim 8, Lee-Jung discloses on the features with respect to claim 1 as outlined above.
Lee-Jung does not explicitly teach:
applying a first configuration for the network-controlled mode to transmissions to a first group ID; and 
applying a second configuration for the autonomous mode to transmissions to a second group ID different from the first group ID. 
However, in the same field of endeavor, Won teaches:
applying a first configuration for the network-controlled mode (Won: Mode 1, in which a BS directly allocates a resource that a UE is to use for D2D communication [i.e., network-controlled mode] ...  ¶ [0274]) to transmissions to a first group ID (Won: A UE that has a D2D communication function may be included in a predetermined group based on the purpose of use, and a group ID and a broadcast identification (broadcast ID) are set in advance or may be allocated from a BS ...  ¶ [0274]); and 
applying a second configuration for the autonomous mode (Won: and Mode 2, in which a BS configures only a D2D resource pool and a UE configures a D2D communication resource from the D2D resource pool without the assistance of the BS [i.e., autonomous mode] ...  ¶ [0274]) to transmissions to a second group ID different from the first group ID (Won: A UE that has a D2D communication function may be included in a predetermined group based on the purpose of use, and a group ID and a broadcast identification (broadcast ID) are set in advance or may be allocated from a BS [The Examiner interprets that a “predetermined group based on the purpose of use” can relate to the mode a UE is selected to use, hence different mode UEs could be assigned to different predetermined groups, hence different group IDs].  ¶ [0274]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Jung to include the features as taught by Won above in order to transmit a group message efficiently using resources by applying an MBMS service to a UE. (Won, ¶ [0012]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Jung in view of Loehr et.al. US Patent Application Publication, 20190124015, hereinafter, “Loehr”).
Regarding claim 9, Lee-Jung discloses on the features with respect to claim 1 as outlined above.
Lee-Jung does not explicitly teach:
applying a first configuration for the network-controlled mode to transmissions associated with a first quality of service (QoS) metric comprising a first Prose per packet priority (PPPP) value); and
applying a second configuration for the autonomous mode to transmissions associated with a second QoS metric comprising a second PPPP value. 
However, in the same field of endeavor, Loehr teaches:
applying a first configuration for the network-controlled mode to transmissions associated with a first quality of service (QoS) metric comprising a first Prose per packet priority (PPPP) value (Loehr: the PPPP can be used as the QoS support indication [i.e., QoS metric], by associating particular PPPP values with ... the Mode 1 [i.e., network-controlled mode] ... radio resource allocation mode...  ¶ [0264]); and
applying a second configuration for the autonomous mode to transmissions associated with a second QoS metric comprising a second PPPP value (Loehr: the PPPP can be used as the QoS support indication [i.e., QoS metric], by associating particular PPPP values with ... the Mode 2 [i.e., autonomous mode] ... radio resource allocation mode...  ¶ [0264]) different from the first QoS metric (Loehr: while other sidelink logical channels will be configured to use Mode 2 resource allocation where the fulfillment of specific QoS requirements is not guaranteed [the Examiner interprets that QoS requirements, hence PPPP value, for the mode 2 is different than that of mode 1].  ¶ [0264]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Jung to include the features as taught by Loehr above in order to provide improved QoS support for transmitting vehicular data via the sidelink interface. (Loehr, ¶ [0001]).

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Jung in view of Chen et.al. US Patent Application Publication, 2017/0064660, hereinafter, “Chen”), further in view of Hu et.al. (US Patent Application Publication, 2018/0192462, hereinafter, “Hu”).
Regarding claim 10, Lee-Jung discloses on the features with respect to claim 1 as outlined above.
Lee-Jung does not explicitly teach:
wherein the operating simultaneously in the network-controlled mode and the autonomous mode comprises operating in the autonomous mode on one or more out-of-coverage frequencies. 
However, in the same field of endeavor, Chen teaches:
wherein the operating simultaneously in the network-controlled mode and the autonomous mode comprises operating in the autonomous mode on one or more out-of-coverage frequencies (Chen: Mode 3: the UE outside the coverage area may detect, in accordance with the synchronization resource starting position of the UE within the coverage area, the synchronization signal of the UE within the coverage area in each candidate synchronization resource period of the UE within the coverage area...  ¶ [0060].  And per ¶ [0046-0047]: the UE ... may acquire a synchronization reference in accordance with the detected synchronization signal ... The synchronization reference is ... a frequency-domain synchronization reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Jung to include the features as taught by Chen above in order to improve the synchronization accuracy between the UE within the coverage area and the UE outside the coverage area. (Chen, ¶ [0009]).
Lee-Jung-Chen does not explicitly teach:
when the first UE is out of the cellular coverage of the network node on the first frequency while being in the another cellular coverage of the another network node on the one or more out-of-coverage frequencies including the second frequency. 
However, in the same field of endeavor, Hu teaches:
when the first UE is out of the cellular coverage of the network node on the first frequency while being in the another cellular coverage of the another network node on the one or more out-of-coverage frequencies including the second frequency (Hu: In a step 505 the communication device 101b periodically broadcasts a control message to communication devices outside of the coverage area 301 of the cellular communication network 102 using the second frequency band, in particular using the control channel of a communication frame operating in the second frequency band [i.e., second frequency is frequency outside of the coverage area of network 102, hence using frequency from another network node other than node 102a].  Figs. 3, 5 and ¶ [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Jung-Chen to include the features as taught by Hu above in order to improve the effectiveness and efficiency of a communication network. (Hu, ¶ [0007]).

Regarding claim 11, Lee-Jung-Chen-Hu discloses on the features with respect to claim 10 as outlined above.
Lee further teaches:
wherein the signaling comprises a radio resource control (RRC) signaling, and wherein the RRC signaling configures the one or more resource pools, regarding resource allocation for the sidelink (Lee: in NR, a new SIB or RRC message may be defined, thereby providing information about the foregoing resource pools.  ¶ [0164]).

Regarding claim 13, Lee-Jung discloses on the features with respect to claim 1 as outlined above.
Lee-Jung does not explicitly teach:
wherein the operating simultaneously in the network-controlled mode and the autonomous mode comprises operating in the network-controlled mode on one or more in-coverage frequencies. 
However, in the same field of endeavor, Chen teaches:
wherein the operating simultaneously in the network-controlled mode and the autonomous mode comprises operating in the network-controlled mode on one or more in-coverage frequencies (Chen: Mode 2: the UE outside the coverage area may detect a synchronization channel from the UE within the coverage area, and determine the synchronization resource period of the UE within the coverage area in accordance with synchronization resource period information carried in the detected synchronization channel.  ¶ [0059].  And per ¶ [0046-0047]: the UE ... may acquire a synchronization reference in accordance with the detected synchronization signal ... The synchronization reference is ... a frequency-domain synchronization reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Jung to include the features as taught by Chen above in order to improve the synchronization accuracy between the UE within the coverage area and the UE outside the coverage area. (Chen, ¶ [0009]).
Lee-Jung-Chen does not explicitly teach:
when the first UE is in the cellular coverage of the network node on the one or more in-coverage frequencies including the first frequency. 
However, in the same field of endeavor, Hu teaches:
when the first UE is in the cellular coverage of the network node on the one or more in-coverage frequencies including the first frequency (Hu: In a step 503 the communication device 101b [i.e., the first UE] … continuing to listen for communication messages from other communication devices within the coverage area 301 of the cellular communication network 102 over a first frequency band [i.e., first frequency is frequency inside coverage area of network 102] using a first receiver.  Fig. 5 and ¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Jung-Chen to include the features as taught by Hu above in order to improve the effectiveness and efficiency of a communication network. (Hu, ¶ [0007]).

Regarding claim 14, Lee-Jung-Chen-Hu discloses on the features with respect to claim 13 as outlined above.
Lee further teaches:
wherein the signaling comprises a radio resource control (RRC) signaling, and wherein the RRC signaling configures the one or more resource pools, regarding resource allocation for the sidelink (Lee: in NR, a new SIB or RRC message may be defined, thereby providing information about the foregoing resource pools.  ¶ [0164]).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Jung-Chen-Hu in view of Parron et.al. US Patent Application Publication, 2019/0394786, hereinafter, “Parron”).
Regarding claim 12, Lee-Jung-Chen-Hu discloses on the features with respect to claim 10 as outlined above.
Lee-Jung-Chen-Hu does not explicitly teach:
wherein the signaling comprises a downlink control information (DCI) signaling, and wherein the DCI signaling enables dynamic configuration of the first UE to switch between the network--controlled mode and the autonomous mode. 
Parron teaches:
wherein the signaling comprises a downlink control information (DCI) signaling (Parron: A dedicated RNTI [Radio Network Temporary Identifier] may be allocated/configured to enable the UE 102 to monitor DCI transmissions ... to receive a mute command from the gNB 105.  ¶ [0126]), and wherein the DCI signaling enables dynamic configuration of the first UE to switch between the network--controlled mode and the autonomous mode (Parron: In some embodiments, the gNB 105 may configure UE 102 mode-3/mode-4 switching conditions, so that the UE 102 may switch from mode-4 to mode-3 and vice versa88.  ¶ [0183]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Jung-Chen-Hu to include the features as taught by Parron above in order to enable sidelink communication. (Parron, ¶ [0003]).

Regarding claim 15, Lee-Jung-Chen-Hu discloses on the features with respect to claim 13 as outlined above.
Lee-Jung-Chen-Hu does not explicitly teach:
wherein the signaling comprises a downlink control information (DCI) signaling, and wherein the DCI signaling enables dynamic configuration of the first UE to switch between the network--controlled mode and the autonomous mode. 
However, in the same field of endeavor, Parron teaches:
wherein the signaling comprises a downlink control information (DCI) signaling (Parron: A dedicated RNTI [Radio Network Temporary Identifier] may be allocated/configured to enable the UE 102 to monitor DCI transmissions ... to receive a mute command from the gNB 105.  ¶ [0126]), and wherein the DCI signaling enables dynamic configuration of the first UE to switch between the network--controlled mode and the autonomous mode (Parron: In some embodiments, the gNB 105 may configure UE 102 mode-3/mode-4 switching conditions, so that the UE 102 may switch from mode-4 to mode-3 and vice versa88.  ¶ [0183]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Jung-Chen-Hu to include the features as taught by Parron above in order to enable sidelink communication. (Parron, ¶ [0003]).

Claims 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et.al. (US Patent Application Publication, 2021/0037359, hereinafter, “Lee”) in view of Chen et.al. US Patent Application Publication, 2017/0064660, hereinafter, “Chen”), further in view of Hu et.al. (US Patent Application Publication, 2018/0192462, hereinafter, “Hu”), and further in view of Parron et.al. US Patent Application Publication, 2019/0394786, hereinafter, “Parron”).
Regarding claim 16, Lee teaches:
A method of vehicle-to-everything (V2X) communication in New Radio (NR) (Lee: The UE may perform V2X communication ...  Figs. 21, 22 and ¶ [0203]), comprising: 
receiving, by a processor of an apparatus implemented in a first user equipment (UE), a signaling from a network node of a wireless network (Lee: the processor 1110 [of First UE in Fig. 21] may receive a signal for configuring a first mode and a second mode from a base station.  Figs. 21, 22 and ¶ [0209]); and
performing, by the processor based on the signaling, either: 
operating in a network-controlled mode with respect to resource allocation for communications (Lee: may perform V2X communication with a different UE according to the first mode ... first mode may be a mode of performing V2X communication using a resource scheduled by the base station [i.e., network-controlled mode].  Figs. 21, 22 and ¶ [0209]) on a sidelink (Lee: Sidelink is UE-to-UE interface for Sidelink communication.  ¶ [0247]) between the first UE and a second UE (Lee: ... may perform V2X communication with a different UE [i.e., second UE] according to the first mode.  Figs. 21, 22 and ¶ [0209]); or 
operating in an autonomous mode with respect to the resource allocation for the communications (Lee: may perform V2X communication with the different UE according to the second mode ... the second mode may be a mode of performing V2X communication using a resource determined by autonomous scheduling by the UE.  Figs. 21, 22 and ¶ [0209]) on the sidelink (Lee: Sidelink is UE-to-UE interface for Sidelink communication.  ¶ [0247]) between the first UE and the second UE (Lee: ... may perform V2X communication with the different UE [i.e., second UE] according to the second mode.  Figs. 21, 22 and ¶ [0209]).
Lee does not explicitly teach:
on one or more in-coverage frequencies; or
on one or more out-of--coverage frequencies. 
However, in the same field of endeavor, Chen teaches:
on one or more in-coverage frequencies (Chen: Mode 2: the UE outside the coverage area may detect a synchronization channel from the UE within the coverage area, and determine the synchronization resource period of the UE within the coverage area in accordance with synchronization resource period information carried in the detected synchronization channel.  ¶ [0059].  And per ¶ [0046-0047]: the UE ... may acquire a synchronization reference in accordance with the detected synchronization signal ... The synchronization reference is ... a frequency-domain synchronization reference); or
on one or more out-of--coverage frequencies (Chen: Mode 3: the UE outside the coverage area may detect, in accordance with the synchronization resource starting position of the UE within the coverage area, the synchronization signal of the UE within the coverage area in each candidate synchronization resource period of the UE within the coverage area.  ¶ [0060].  And per ¶ [0046-0047]: the UE ... may acquire a synchronization reference in accordance with the detected synchronization signal ... The synchronization reference is ... a frequency-domain synchronization reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by Chen above in order to improve the synchronization accuracy between the UE within the coverage area and the UE outside the coverage area. (Chen, ¶ [0009]).
Lee-Chen does not explicitly teach:
when the first UE is out of a cellular coverage of the network node on one or more in-coverage frequencies while being in another cellular coverage of another network node on the one or more out-of-coverage frequencies; or
when the first UE is in the cellular coverage of the network node on the one or more in-coverage frequencies. 
However, in the same field of endeavor, Hu teaches:
when the first UE is out of a cellular coverage of the network node on one or more in-coverage frequencies (Hu: In a step 503 the communication device 101b [i.e., the first UE] activates a second receiver in order to start listening for communication messages over a second frequency band [i.e., second frequency is frequency outside of the coverage area of network 102].  Fig. 5 and ¶ [0071]) while being in another cellular coverage of another network node on the one or more out-of-coverage frequencies (Hu: In a step 505 the communication device 101b periodically broadcasts a control message to communication devices outside of the coverage area 301 of the cellular communication network 102 using the second frequency band, in particular using the control channel of a communication frame operating in the second frequency band [i.e., second frequency is frequency outside of the coverage area of network 102, hence using frequency from another network node other than node 102a].  Figs. 3, 5 and ¶ [0072]); or
when the first UE is in the cellular coverage of the network node on the one or more in-coverage frequencies (Hu: In a step 503 the communication device 101b [i.e., the first UE] … continuing to listen for communication messages from other communication devices within the coverage area 301 of the cellular communication network 102 over a first frequency band [i.e., first frequency is frequency inside coverage area of network 102] using a first receiver.  Fig. 5 and ¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Chen to include the features as taught by Hu above in order to improve the effectiveness and efficiency of a communication network. (Hu, ¶ [0007]).
Lee-Chen-Hu does not explicitly teach:
wherein the signaling comprises a radio resource control (RRC) signaling that configures the first UE to operate in the network-controlled mode on the one or more out-of-coverage frequencies and configures the first UE to operate in the autonomous mode on the one or more in-coverage frequencies, and
wherein the RRC signaling configures the one or more out-of-coverage frequencies, the one or more in-coverage frequencies, one or more resource assignment techniques, a set of destination identifiers (IDs) or group IDs, a set of quality of service (QoS) metrics comprising QoS flow IDs or Prose per packet priority (PPPP) values, or a combination thereof, regarding resource allocation for the sidelink. 
However, in the same field of endeavor, Parron teaches:
wherein the signaling comprises a radio resource control (RRC) signaling that configures the first UE to operate in the network-controlled mode on the one or more out-of-coverage frequencies and configures the first UE to operate in the autonomous mode on the one or more in-coverage frequencies (Parron: In some embodiments, the gNB 105 may configure UE 102 mode-3/mode-4 switching conditions [i.e.; UE can operate in both network-controlled mode and autonomous mode], so that the UE 102 may switch from mode-4 to mode-3 and vice versa [Per ¶ [0084]: mode-3 is for gNB-controlled resource pool (i.e., network-controlled mode), and mode-4 is for UE-autonomous resource pool (i.e., autonomous mode)].  ¶ [0183]), and
wherein the RRC signaling configures a set of quality of service (QoS) metrics comprising Prose per packet priority (PPPP) values, or a combination thereof, regarding resource allocation for the sidelink (Parron: UE specific or cell specific RRC ... signaling may be used to provide this information to UEs 102. The potential conditions may include, but are not limited to: a V2X service type or QoS requirement, a V2X service/transmission priority (such as PPPP) ...  ¶ [0183]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Chen-Hu to include the features as taught by Parron above in order to enable sidelink communication. (Parron, ¶ [0003]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Chen-Hu-Parron in view of Loehr et.al. US Patent Application Publication, 20190124015, hereinafter, “Loehr”).
Regarding claim 17, Lee-Chen-Hu-Parron discloses on the features with respect to claim 16 as outlined above.
Lee-Chen-Hu-Parron does not explicitly teach:
for operating on the one or more out-of-coverage frequencies, the RRC signaling further configures one or more resource pools regarding resource allocation for the sidelink. 
However, in the same field of endeavor, Loehr teaches:
for operating on the one or more out-of-coverage frequencies, the RRC signaling further configures one or more resource pools regarding resource allocation for the sidelink (Loehr: a vehicular UE supports both resource allocation modes and is further configured to perform radio resource allocation depending on the vehicular data that is to be transmitted ... what resource allocation mode a UE is going to use may also depend on the RRC state (i.e. whether the vehicular UE is RRC connected or not) or depending on the coverage state of the UE (i.e. in coverage, out of coverage).  ¶ [0260]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Chen-Hu-Parron to include the features as taught by Loehr above in order to provide improved QoS support for transmitting vehicular data via the sidelink interface. (Loehr, ¶ [0001]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Chen-Hu-Parron in view of Kim et.al. (US Patent Application Publication, 2019/0174530, hereinafter, “Kim”).
Regarding claim 19, Lee-Chen-Hu-Parron discloses on the features with respect to claim 16 as outlined above.
Lee-Chen-Hu-Parron does not explicitly teach:
for operating on the one or more in-coverage frequencies, the RRC signaling further configures one or more resource pools regarding resource allocation for the sidelink. 
However, in the same field of endeavor, Kim teaches:
for operating on the one or more in-coverage frequencies, the RRC signaling further configures one or more resource pools regarding resource allocation for the sidelink (Kim: In the case of an in-coverage UE, a discovery resource pool for discovery transmission is configured by an eNB, and a UE may be notified of the discovery resource pool through RRC signaling.  ¶ [0225]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Chen-Hu-Parron to include the features as taught by Kim above in order to provide a method for transmitting and receiving data through Sidelink between User Equipments. (Kim, ¶ [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416